Case 1:19-cv-03604 Document 1-2 Filed 12/02/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
District of Columbia

Danielle Flanagan
14500 Abbeville Place
Upper Marlboro, MD 20774

 

Plainiiff(s)
v.
W-USA TV Channel 9, Tegna Inc.,

4700 Wisconsin Avenue NW
Washington, D.C. 20016

Civil Action No. 1:19-cv-3604

 

Newmme Nme* Smee” ome” “nme” “Name!” “nme” “ome” “eet” “oer” “nee”

Defendant(s)

SUMMONS IN A CIVIL ACTION

Serve on Resident Agent:

CT Corporation System

1015 15th St. NW, Suite 1000
Washington, D.C. 20005

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,

. Paul V. Bennett
whose name and address are: Bennett and Ellison P.C.

2086 Generals Highway, Suite 201
Annapolis, MD. 21401

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 12/02/2019

 

 

Signature of Clerk or Deputy Clerk

 
Case 1:19-cv-03604 Document 1-2 Filed 12/02/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:19-cv-3604

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 @)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

0 I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (namie of individual) , who is

 

designated by law to accept service of process on behalf of (same of organization)

 

 

 

on {date} ; Or
O I returned the summons unexecuted because :or
0 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
